5(&200(1'(' )25 )8//7(;7 38%/,&$7,21
             3XUVXDQW WR 6L[WK &LUFXLW 5XOH 

    (/(&7521,& &,7$7,21  )(' $SS 3 WK &LU
                )LOH 1DPH DS




81,7('67$7(6&28572)$33($/6
               )257+(6,;7+&,5&8,7
                 BBBBBBBBBBBBBBBBB


 81,7(' 67$7(6 2) $0(5,&$        ;
           3ODLQWLII$SSHOOHH     
                                   
                                      1RV
             Y                       
                                    !
                                   
 '21$/' 0,**,16          
 (':$5' 0&'$1,(/6                  
 DQG&+$5/(6            
 0225( -5             
        'HIHQGDQWV$SSHOODQWV 
                                   
                                  1
       $SSHDOIURPWKH8QLWHG6WDWHV'LVWULFW&RXUW
     IRUWKH0LGGOH'LVWULFWRI7HQQHVVHHDW1DVKYLOOH
    1R²7RGG-&DPSEHOO'LVWULFW-XGJH
           $UJXHGDQG6XEPLWWHG0D\
           'HFLGHGDQG)LOHG$XJXVW
  %HIRUH1(/6216,/(5DQG&/$&LUFXLW-XGJHV
                   BBBBBBBBBBBBBBBBB
                       &2816(/
$5*8('  -DFN ( 6HDPDQ / 6($0$1 	
6+(/721 1DVKYLOOH 7HQQHVVHH IRU $SSHOODQW &KDUOHV
0RRUH-U9DQ69LQFHQW$66,67$1781,7('67$7(6
$77251( 1DVKYLOOH 7HQQHVVHH IRU $SSHOOHH

                             
    8QLWHG6WDWHVY          1RV
     0LJJLQVHWDO

21 %5,()  -DFN ( 6HDPDQ / 6($0$1 	
6+(/721 1DVKYLOOH 7HQQHVVHH +HUVKHOO ' .RJHU
3XODVNL 7HQQHVVHH :LOOLDP % %UXFH %58&(
:($7+(56&25/(	/(1DVKYLOOH7HQQHVVHHIRU
$SSHOODQWV  9DQ 6 9LQFHQW $66,67$17 81,7('
67$7(6$77251(1DVKYLOOH7HQQHVVHHIRU$SSHOOHH
                   BBBBBBBBBBBBBBBBB
                       23,1,21
                   BBBBBBBBBBBBBBBBB
  &/$ &LUFXLW -XGJH Defendants Donald Miggins,
Edward McDaniels and Charles Moore, Jr. appeal from the
respective criminal judgments entered against them arising
from drug trafficking. Miggins challenges his sentence, while
McDaniels and Moore claim that the district court erred in
denying their suppression motions. For the reasons set forth
below, we AFFIRM the district court’s judgments.
                     BACKGROUND
   Defendants’ convictions and sentences arise from the
controlled delivery on December 2, 1999 by the Nashville
Metropolitan Police Department via Federal Express of a
package from Los Angeles containing slightly over one
kilogram of cocaine to 2335 Cooper Terrace, Nashville,
Tennessee, the residence of Defendant Moore. Defendants
Miggins and McDaniels and another co-defendant, Derek
Watson, met the police officer posing as a driver of the
Federal Express van outside Moore’s residence, and Miggins
signed for the package under an assumed name. After
Miggins, McDaniels and Watson left with the package, the
Nashville police searched Moore’s residence pursuant to an
anticipatory search warrant, seizing a firearm. Moore was
arrested shortly thereafter when he arrived home, giving a
statement to the police in which he admitted that the firearm
belonged to him. The Nashville police also arrested Miggins,
McDaniels and Watson shortly after they left with the
   8QLWHG6WDWHVY        1RV     1RV               8QLWHG6WDWHVY     
     0LJJLQVHWDO                                                                                  0LJJLQVHWDO

Moore knowingly, voluntarily and intelligently waived his   package containing the cocaine, and subsequently searched
Miranda rights. 7KXV IRU WKH IRUHJRLQJ UHDVRQV ZH    Miggins and McDaniels’ residence at 5161 Rice Road,
$)),50WKHGLVWULFWFRXUW¶VMXGJPHQWV                     Apartment #139, Nashville, Tennessee, pursuant to a search
                                                            warrant, seizing firearms and cocaine.
                                                               In a seven-count indictment filed on April 12, 2000,
                                                            Miggins, McDaniels and Watson were charged in the first six
                                                            counts, and Moore was charged in the last count. Count I
                                                            charged Miggins, McDaniels and Watson with conspiring to
                                                            distribute over 500 grams of cocaine in violation of 21 U.S.C.
                                                            §§ 841(a)(1) and 846; Count II charged Miggins, McDaniels
                                                            and Watson with possessing with intent to distribute over 500
                                                            grams of cocaine in violation of 21 U.S.C. § 841(a)(1) and 18
                                                            U.S.C. § 2; Count III charged Miggins and McDaniels with
                                                            possession with intent to distribute cocaine base in violation
                                                            of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2; Count IV charged
                                                            Miggins and McDaniels with possession of a Taurus 9mm
                                                            pistol, a Marlin 30/30 caliber rifle, and a Smith and Wesson
                                                            .357 caliber pistol in furtherance of a drug trafficking crime
                                                            in violation of 18 U.S.C. § 924(c); Count V charged
                                                            McDaniels with being a convicted felon in possession of a
                                                            firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2);
                                                            Count VI charged Miggins with being a convicted felon in
                                                            possession of a firearm in violation of 18 U.S.C. §§ 922(g)(1)
                                                            and 924(a)(2); and Count VII charged Moore with being a
                                                            convicted felon in possession of a firearm, a 9mm Ruger
                                                            pistol, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).
                                                            The district court granted Moore’s motion to sever, and he
                                                            was subsequently tried separately from Miggins, McDaniels
                                                            and Watson.
                                                            The Hearing on McDaniels’ Suppression Motion
                                                              Before trial, McDaniels filed a motion to suppress the
                                                            evidence seized from the apartment that he shared with
                                                            Miggins. At the suppression hearing on August 14, 2000,
                                                            Officer Greg Adams of the Nashville Metropolitan Police
                                                            Department, the affiant on the search warrant, testified that he
                                                            was notified by Deputy Kent Wegener of the Los Angeles
    8QLWHG6WDWHVY           1RV       1RV               8QLWHG6WDWHVY    
     0LJJLQVHWDO                                                                                       0LJJLQVHWDO

County Sheriff’s Department that a Federal Express package       suppression hearing established that after Officer Adams
containing cocaine was being sent to Nashville from              orally advised Moore of his Miranda rights, Moore stated that
California. When the package arrived in Nashville, a             he understood them. Moore also agreed to answer Officer
narcotics dog detected the presence of a controlled substance.   Adams’ questions without first speaking to attorney. There
Upon opening the package, the police found slightly over one     is nothing in the record to indicate that Moore’s will was
kilogram of cocaine in several cylindrically-shaped candles.     overborne such that he was coerced into making statements to
                                                                 Officer Adams. Although Moore suggests that his waiver
   When the police conducted a controlled delivery of the        was not knowingly, voluntarily and intelligently made
package containing the cocaine to the address listed, 2335       because he did not sign a waiver form listing his rights, he
Cooper Terrace in Nashville, Miggins, McDaniels and              offers no authority, and none can be found, for the proposition
Watson greeted the Federal Express van upon its arrival.         that a written waiver is necessary to establish a knowing,
After Miggins signed for the package, they immediately           intelligent and voluntary waiver of Miranda rights.
departed in a vehicle, but were soon stopped and arrested by
the police. Upon their arrest, the police found out that                                       III.
Miggins and McDaniels lived together at 5161 Rice Road,
Apartment # 139 in Nashville. In addition, Miggins was             Moore finally claims that the evidence at trial was
found with a piece of paper listing the Cooper Terrace address   insufficient to prove that he knowingly possessed a firearm in
and the names of "Tommy Lee" and "Keith Jackson." The            violation of 18 U.S.C. §§ 922 and 924. Although Moore
package containing the cocaine was addressed to "Tommy           moved for a judgment of acquittal at the close of the
Lee" and the sender was "Keith Jackson." Thereafter, Officer     government’s case, he failed to renew his judgment of
Adams also learned that Watson and Miggins were tied to the      acquittal at the close of the proofs. Because Moore did not
South Central Los Angeles area, with Watson and Miggins          preserve this issue for appellate review, we will not review it
admitting that they were members of the 190 Delamos Crips        "absent DµPDQLIHVWPLVFDUULDJHRIMXVWLFH¶´United States v.
gang from Los Angeles. Checking with Deputy Wegener of           Swiden, 888 F.2d 1076, 1080 (6th Cir. 1989). Here, there was
the Los Angeles County Sheriff’s Department, Officer Adams       no "manifest miscarriage of justice," as the evidence was
was further informed that Miggins had been previously            clearly sufficient to convict him of being a felon in possession
charged and convicted in California on "numerous cocaine         of a firearm in violation of 18 U.S.C. §§ 922 and 924.
charges." Officer Adams also testified that Moore, who lived
at the 2335 Cooper Terrace address, is McDaniels’ brother,                             CONCLUSION
and that Watson was then dating McDaniels and Moore’s
sister. Based upon this information, Officer Adams secured         Accordingly, the district court did not err in applying the
a search warrant for Miggins and McDaniels’ residence at         two-level increase to Miggins’ sentence under USSG
5161 Rice Road, Apartment #139, seizing 3.7 grams of             § 2D.1.1(b)(1) for possession of a firearm and by enhancing
cocaine base and three firearms.                                 his punishment based upon a prior drug conviction. We also
                                                                 conclude that McDaniels’ suppression motion was properly
  At the conclusion of the hearing, the district court denied    denied because there was probable cause for the issuance of
McDaniels’ suppression motion, finding that while Officer        a search warrant. Finally, the district court properly denied
Adams did not have sufficient information to establish           Moore’s suppression motions, finding that the triggering
probable cause for the search of McDaniels and Miggins’          event of the anticipatory search warrant occurred and that
   8QLWHG6WDWHVY           1RV       1RV              8QLWHG6WDWHVY     
     0LJJLQVHWDO                                                                                      0LJJLQVHWDO

proper, we need not consider whether the search was valid        apartment, the search was nonetheless valid under the good
under the good faith exception set forth in Leon, 468 U.S. at    faith exception stated in United States v. Leon, 468 U.S. 897
897.                                                             (1984).
                              II.                                The Joint Trial of Miggins, McDaniels and Watson
   The district court also did not err in denying Moore’s           At the trial for Miggins, McDaniels and Watson, Officer
motion to suppress the statements that he made to Officer        Adams testified in pertinent part that following their arrests,
Adams after his arrest, finding that Moore knowingly,            Miggins was found with a piece of paper in his pocket with
voluntarily and intelligently waived his rights under Miranda.   information listing "Darnel Smith" as the sender and "Keith
In reviewing the district court’s denial of a defendant’s        Jackson" as the recipient, as well as the name "Tommy Lee."
motion to suppress, this Court reviews the district court’s      When he signed for the package, Miggins used the name
findings of fact for clear error and its conclusions of law de   "Darnel Smith." Subsequently, during the search of 5161 Rice
novo. United States v. Bradshaw, 102 F.3d 204, 209 (6th Cir.     Road, Apartment #139, the police found an airline ticket in
1996). The specific standard of review concerning a district     Miggins’ name showing a flight from Los Angeles to
court's conclusion about the voluntary nature of an              Nashville, as well as a Western Union receipt for a money
inculpatory statement was stated in United States v. Mahan,      transfer listing the sender as "Darnel Smith" and the recipient
190 F.3d 416, 422 (6th Cir. 1999):                               as "Keith Jackson" and the payout location as Carson,
                                                                 California. A fully loaded .357 magnum revolver and 3.7
  When a defendant claims that a confession was coerced,         grams of crack cocaine were also recovered from a dresser
  the government bears the burden of proving by a                drawer in the apartment. In addition, a loaded Taurus 9mm
  preponderance of the evidence that the confession was in       semiautomatic pistol, along with electronic scales that are
  fact voluntary. This Court has established three               commonly used to weigh drugs, were found in the residence.
  requirements for a finding that a confession was
  involuntary due to police coercion: (i) the police activity       The jury returned its verdicts on September 8, 2000.
  was objectively coercive; (ii) the coercion in question        Miggins was found guilty of conspiracy, possession with
  was sufficient to overbear the defendant's will; and           intent to distribute cocaine and felon in possession of a
  (iii) the alleged police misconduct was the crucial            firearm, but acquitted of the charges of possessing cocaine
  motivating factor in the defendant's decision to offer the     base and possessing a firearm in furtherance of a drug
  statement.                                                     trafficking crime. McDaniels was convicted of being a felon
                                                                 in possession of a firearm, as well as the lesser included
190 F.3d at 422 (citations omitted). See also Machacek v.        offense of possession of cocaine base, but was acquitted of
Hofbauer, 213 F.3d 947, 954 (6th Cir. 2000) (setting forth the   conspiracy, possession with intent to distribute cocaine, and
factors for evaluating whether a defendant has knowingly,        possession of a firearm in furtherance of a drug trafficking
voluntarily and intelligently waived his Miranda rights).        crime. Watson was acquitted of the charges against him.
                                                                 Both Miggins and McDaniels have appealed their
 In this case, the district court did not err in finding that    convictions.
Moore knowingly, voluntarily and intelligently waived his
Miranda rights.      The evidence presented at Moore’s
    8QLWHG6WDWHVY           1RV        1RV               8QLWHG6WDWHVY     
     0LJJLQVHWDO                                                                                        0LJJLQVHWDO

The Hearing on Moore’s Suppression Motions                        be able to evade the effects of a warrant simply by getting rid
                                                                  of the supposed contraband or its container" and that "an
   Thereafter, on October 12, 2000, Moore filed motions to        anticipatory warrant whose perfection requires no more than
suppress the evidence found as a result of the execution of the   the delivery of a package to, or in the presence of, the suspect,
anticipatory search warrant at his residence on December 2,       is not invalidated because the parcel is taken off the premises
1999 and the statements that he made to Officer Adams             after delivery." Id. at 671; see also Gendron, 18 F.3d at 966
during questioning after the execution of the anticipatory        (finding that the triggering language that a search was
search warrant. At the hearing on Moore’s suppression             authorized after the parcel "is delivered by mail and taken into
motions, Officer Adams, the affiant of the search warrant,        the residence" by the defendant was not ambiguous under the
testified that the application for the search warrant provided    background facts of the case, distinguishing Ricciardelli,
that a package would be delivered to 2335 Cooper Terrace by       which found an anticipatory search warrant containing similar
officers via a Federal Express van, and that "[w]hen it is        triggering event language to be invalid).
delivered to this address and possession of the package is
taken by someone inside 2335 Cooper Terrace, as is                  As in Jackson and Becerra where the search warrants were
anticipated, then and only then will the search warrant be        found not to be invalid just because they did not require the
executed." Officer Damion Huggins, who participated in the        package to remain on the premises, the search warrant in this
surveillance of Moore’s residence at 2335 Cooper Terrace and      case was not invalid just because it failed to require that
the execution of the search warrant at the same residence,        someone who accepted the package be indoors when the
gave testimony that during the course of his surveillance, he     package was delivered and remain indoors after accepting the
saw Miggins, McDaniels and Watson enter and exit Moore’s          package. Under a commonsense reading, it was sufficient for
residence before the delivery of the package. When the            the triggering event of the anticipatory search warrant to be
Federal Express van arrived with the package, Miggins,            fulfilled when the package was taken by someone who had
McDaniels and Watson were outside, and Miggins signed for         been inside the premises just prior to the delivery of the
it, using a false name. According to Officer Huggins,             package. This reading makes sense from a practical
Defendants did not go back inside the residence with the          perspective, especially considering the provenance of the
package, but immediately left the premises in a vehicle. At       package and the quantity of cocaine contained therein,
the hearing, Derek Watson gave contrary testimony, stating        because it sufficiently establishes a connection between the
that neither he nor his two co-defendants had a key to            parcel and someone who has access to the residence to which
Moore’s residence and that none of them entered Moore’s           the parcel is addressed. Here, there was sufficient contact
residence before they left with the package.                      between the parcel that was addressed to Moore’s residence
                                                                  and Miggins, who was identified with this residence and who
   After the delivery of the package, the police executed the     signed for the parcel, so as to satisfy the triggering event of
anticipatory search warrant, finding a firearm in Moore’s         the anticipatory search warrant.
residence. While the search was in progress, Moore returned
to his residence and was arrested. Before questioning Moore         Because the triggering event of the anticipatory search
about the package that was delivered to his residence and his     warrant requiring delivery and receipt of the package at his
relationship to Miggins, McDaniels and Watson, Officer            residence was met, the district court did not err in denying
Adams orally advised Moore of his rights under Miranda v.         Moore’s motion to suppress the evidence of the firearm found
Arizona, 384 U.S. 436 (1966), and Moore acknowledged that         during a search of his residence. Given that the search was
   8QLWHG6WDWHVY            1RV        1RV               8QLWHG6WDWHVY      
     0LJJLQVHWDO                                                                                         0LJJLQVHWDO

agents of the United States Drug Enforcement Administration        he understood them. According to Officer Adams, Moore did
("DEA") were informed that a package shipped by DHL                not request to speak to an attorney, was not forced to answer
Airways from Lagos, Nigeria to an address in Cleveland,            any questions and did not refuse to answer any questions.
Ohio contained heroin. The DEA agents obtained an                  When questioned about the 9mm Ruger firearm found in his
anticipatory search warrant, stating that its execution would      residence, Moore stated that it was for his protection. After
take place "if, and only if, the package is accepted and taken     Officer Adams informed Moore that, as a convicted felon, he
inside the subject premises." In Jackson, a customs agent,         could not legally possess a firearm, Moore remarked that the
dressed as a DHL driver, delivered the package to a co-            gun was not his, but belonged to his brother, Edward
defendant who signed for it and took the package inside the        McDaniels.
residence. After a SWAT unit entered the home announcing
that they had a search warrant, agents apprehended the fleeing       At the conclusion of the hearing on October 17, 2000, the
defendant in possession of the package as he was attempting        district court denied Moore’s motions to suppress. First, the
to scale a backyard fence. In Jackson, this Court found that       district court determined that there was probable cause for an
the search pursuant to the stated condition in the anticipatory    anticipatory search warrant, and that the "triggering event"
search warrant did not violate the Fourth Amendment "simply        occurred, specifically finding that Officer Huggins’ testimony
because Jackson absconded with the package," concluding            that Miggins, McDaniels and Watson "went in and out of the
that "the search warrant was not invalid simply because it         residence" was more reliable than co-defendant Watson’s
failed to require the package to remain on the premises." Id.      testimony that "none of the three individuals entered the
at 1224.                                                           residence prior to the issuance of the search warrant." The
                                                                   district court further found that even if the triggering event of
   The reasoning and result of United States v. Becerra, 97        the anticipatory search warrant were not met, the search was
F.3d 669 (2d Cir. 1996) also supports our conclusion that the      proper under the good faith exception in United States v.
triggering event of the anticipatory search warrant in this case   Leon, 468 U.S. 897 (1984). The district court also denied
was fulfilled. In Becerra, customs agents intercepted a            Moore’s motion to suppress the statements that he made to
package from Cali, Columbia containing cocaine that was            Officer Adams after his arrest, finding that it was undisputed
addressed to Olga Morena. The magistrate granted the               that Moore received his Miranda warnings, that he
government’s application for an anticipatory search warrant,       understood the warnings and that he waived his rights
which, "by its terms, would be triggered by the delivery of the    "knowingly, intelligently and voluntarily."
parcel." Id. at 670. Shortly after a customs agent, posing as
a Federal Express employee, delivered the package to Olga          Moore’s Trial
Morena, who signed for it and accepted it, the defendant left
the premises carrying the parcel. In Becerra, the Second             At Moore’s jury trial on the charge of being a felon in
Circuit rejected as lacking merit the defendant’s contention       possession of a firearm, it was stipulated that he was
that the warrant became invalid when he took the package off       convicted on May 28, 1998 in the Criminal Court of
the premises. Specifically, the Second Circuit in Becerra          Davidson County, Tennessee of a crime punishable by a term
found that the anticipatory search warrant explicitly stated       of imprisonment exceeding one year. Officer Huggins
that it was triggered by the delivery of the parcel, and "was in   testified that during the search of Moore’s residence, he found
no way conditioned on the continued presence of package,"          a Sturm Ruger pistol underneath the bottom drawer of a
noting that "common sense dictates that a suspect should not       dresser in a bedroom. Officer Adams also testified that when
      8QLWHG6WDWHVY             1RV     1RV               8QLWHG6WDWHVY     
       0LJJLQVHWDO                                                                                       0LJJLQVHWDO

he questioned Moore about the pistol, Moore first told him         According to the testimony of Officer Huggins, however,
that the pistol was for his protection, but then claimed that it   Miggins, McDaniels and Watson went in and out of Moore’s
belonged to his brother, Defendant McDaniels, after being          residence before Miggins signed for the package. Although
told that, as a convicted felon, he could not legally possess a    Watson testified at the suppression hearing that he and his
weapon. Special Agent Mark Hoback of the Bureau of                 codefendants never entered Moore’s residence, the district
Alcohol, Tobacco and Firearms also testified that the firearm      court found Officer Huggins’ testimony that they went in and
found in Moore’s residence was not manufactured in                 out of the residence to be more credible than Watson’s
Tennessee, and thus had traveled in interstate or foreign          testimony that they did not enter the residence. We find no
commerce. At the close of the government’s proofs, Moore           clear error in the district court’s factual determination in this
moved for a judgment of acquittal, which was denied by the         respect.
district court. At the close of the proofs, the jury found
Moore guilty of the charge of being a felon in possession of         Accordingly, based upon this determination of the facts, we
a firearm.                                                         believe that the triggering event for the anticipatory search
                                                                   warrant was met. Here, the triggering event required the
                          DISCUSSION                               delivery and acceptance of the package by someone inside the
                                                                   residence. On its face, the affidavit does not require that the
Miggins’ Appeal                                                    person receiving the package actually be inside the residence
                                                                   when the package is delivered or that the person receiving the
                               I.                                  package take it inside the residence and remain indoors. See
                                                                   Garcia, 882 F.2d at 704 ("Nowhere did the warrant require
  Miggins first argues that at sentencing the district court       that Wilson-Grant or any one else take possession of the
erred in applying the two-level increase to his sentence under     cocaine, nor was there even any requirement that Hooks and
USSG § 2D1.1(b)(1) for possession of a firearm. We review          Oliver give up possession.") Read in a commonsense fashion,
a district court’s factual findings under USSG § 2D1.1(b)(1)       and avoiding a "hypertechnical" construction, we believe that
for clear error. United States v. Williams, 176 F.3d 301, 307      the triggering event language of the affidavit was satisfied if
(6th Cir. 1999). A district court’s legal conclusions regarding    the package was taken by someone who had been inside the
the application of the sentencing guidelines are reviewed de       residence just prior to its delivery. See Gendron, 18 F.3d at
novo. United States v. Saikaly, 207 F.3d 363, 367 (6th Cir.        966 (reading triggering language of an anticipatory search
2000).                                                             warrant "in a commonsense fashion" to conclude that
                                                                   condition of search warrant was met when package was
   USSG § 2D1.1(b)(1) provides for a two-level increase to         delivered and received by the defendant). Because there was
the base offense level for a person convicted of certain drug      sufficient delivery of the parcel to Moore’s residence to fulfill
trafficking offenses "[i]f a dangerous weapon (including a         the condition of the anticipatory search warrant, the police
firearm) was possessed." Note 3 to the commentary section          were thus authorized to search Moore’s residence. Id.
of USSG § 2D1.1(b)(1) states in pertinent part:
                                                                     Our conclusion that the triggering event of the anticipatory
    The enhancement for weapon possession reflects the             search warrant was met when the package was taken by
    increased danger of violence when drug traffickers             someone who had been inside the residence is consistent with
    possess weapons. The adjustment should be applied if           this Court’s reasoning and result in Jackson. In that case,
   8QLWHG6WDWHVY           1RV       1RV              8QLWHG6WDWHVY     
     0LJJLQVHWDO                                                                                      0LJJLQVHWDO

Watson were outside the house when the Federal Express van         the weapon was present, unless it is clearly improbable
delivered the package and immediately left the premises with       that the weapon was connected with the offense. For
the package after Miggins signed for it and accepted delivery,     example, the enhancement would not be applied if the
Moore argues that the search of his residence pursuant to the      defendant, arrested at his residence, had an unloaded
search warrant was unauthorized because the warrant failed         hunting rifle in the closet. . . .
to satisfy the triggering event language.
                                                                 USSG § 2D1.1(b)(1), n.3. To enhance a sentence under
  This Circuit, like other circuits, has approved of             USSG § 2D1.1(b)(1), the government must show by a
anticipatory search warrants. United States v. Jackson, 55       preponderance of the evidence that the defendant possessed
F.3d 1219, 1223 (6th Cir. 1995); United States v. Lawson,        the firearm during the drug trafficking offense. United States
999 F.2d 985, 987-88 (6th Cir. 1993); United States v. Rey,      v. Sanchez, 928 F.2d 1450, 1460 (6th Cir. 1991). Once the
923 F.2d 1217, 1220-21 (6th Cir. 1991). An anticipatory          government satisfies its burden, "a presumption arises that
search warrant is a search warrant that "by its terms [takes]    such possession was connected to the offense." Id.
effect not upon issuance but at a specified future time."        Possession may be actual or constructive. United States v.
Jackson, 55 F.3d at 1223. Although courts have required that     Cochran, 14 F.3d 1128, 1132 (6th Cir. 1994). To establish
conditions triggering the anticipatory search warrant be         constructive possession, the government must show that the
"explicit, clear, and narrowly drawn," United States v.          defendant had "‘ownership, dominion, or control’ over the
Ricciardelli, 998 F.2d 8, 12 (1st Cir. 1993) (quoting United     [firearm] or ‘dominion over the premises’ where the [firearm]
States v. Garcia, 882 F.2d 699, 703-04 (2d Cir. 1989)),          is located." Id. (quoting United States v. Synder, 913 F.2d
warrants and their supporting documents are to be read "not      300, 304 (6th Cir. 1990)). Circumstantial evidence is
‘hypertechnical[ly],’ but in a ‘commonsense’ fashion." United    sufficient to establish constructive possession. United States
States v. Gendron, 18 F.3d 955, 966 (1st Cir. 1994) (quoting     v. Hough, 276 F.3d 884, 894 (6th Cir. 2002). If the
from United States v. Ventresca, 380 U.S. 102, 109 (1965)).      government satisfies its initial burden of showing that the
In this case, the affidavit attached in support of the warrant   defendant was in possession of a weapon during the offense,
specified the triggering event. Although the search warrant      then the burden shifts to the defendant to demonstrate that it
did not contain the triggering event, the search warrant         was clearly improbable that the weapon was connected to the
constituted a valid anticipatory search warrant, as it           offense. Sanchez, 928 F.2d at 1460. If the defendant fails to
incorporated the affidavit. See United States v. Vigneau, 187    make such a showing, then enhancement under USSG
F.3d 70, 79 (1st Cir. 1999) (citing United States v. Dennis,     § 2D1.1(b)(1) is appropriate. United States v. McGhee, 882
115 F.3d 524, 529 (7th Cir. 1997)); see also United States v.    F.2d 1095, 1097-98 (6th Cir. 1989).
Hugoboom, 112 F.3d 1081, 1087 (10th Cir. 1997); United
States v. Moetamedi, 46 F.3d 225, 228-29 (2d Cir. 1995);           Miggins was acquitted of possessing a Taurus 9mm pistol,
United States v. Tagbering, 985 F.2d 946, 950 (8th Cir.          a Marlin 30/30 caliber rifle, and a Smith and Wesson .357
1993).                                                           caliber pistol in furtherance of a drug trafficking crime under
                                                                 18 U.S.C. § 924(c) (Count IV), but was found guilty of being
  In this case, the package containing the cocaine was           a felon in possession of a firearm (Count VI).
delivered by a police officer posing as a Federal Express        Notwithstanding, the jury’s verdict of acquittal on the 18
driver, who was met by Miggins, McDaniels and Watson in          U.S.C. § 924(c) firearm possession charge does not prevent
front of Moore’s residence at 2335 Cooper Terrace.               the sentencing court from considering conduct underlying the
   8QLWHG6WDWHVY           1RV        1RV               8QLWHG6WDWHVY    
     0LJJLQVHWDO                                                                                        0LJJLQVHWDO

charge of which Miggins was acquitted, so long as that            dealer’s house); United States v. Williams, 974 F.2d 480, 482
conduct has been proved by a preponderance of the evidence.       (4th Cir. 1992) (per curiam) (finding that affidavit
United States v. Watts, 519 U.S. 148, 157 (1997) (holding that    establishing that known drug dealer resided in motel was
acquittal on a 18 U.S.C. § 924(c) offense did not prevent the     sufficient to show probable cause to search motel room for
sentencing court from considering under USSG § 2D1.1              drug paraphernalia); United States v. Davidson, 936 F.2d 856,
whether the firearm was possessed in connection with the          859-60 (6th Cir. 1991) (holding that the police had probable
drug trafficking offense).                                        cause for the issuance of a search warrant since the affidavit
                                                                  revealed a substantial basis for concluding that a search of the
   In this case, the government established by a preponderance    defendant’s residence would uncover evidence of
of the evidence that Miggins possessed a weapon in                wrongdoing); United States v. Cruz, 785 F.2d 399, 406 (2d
connection with the drug trafficking activity. During the         Cir. 1986) (finding probable cause for search of drug dealer’s
search of the apartment shared by Miggins and McDaniels,          apartment, even though he was not seen using the apartment).
the police found three weapons: a rifle was found in
McDaniels’ bedroom; a .357 revolver was found in a chest of         Because there was probable cause supporting the issuance
drawers in McDaniels’ bedroom; and a 9mm pistol was found         of a search warrant for McDaniels and Miggins’ apartment at
on a chair in the living room, near the front door. While no      5161 Rice Road, we need not consider whether the search was
evidence was introduced into the record about the ownership       proper under the good faith exception stated in Leon.
of the weapons seized from the apartment, the government          Accordingly, the denial of McDaniels’ suppression motion
presented evidence that Miggins was involved in a conspiracy      was proper.
to distribute cocaine, and that the apartment was used to store
items relating to Defendants’ drug trafficking activity.          Moore’s Appeal
Besides the firearms, the police recovered scales, baggies
used for packaging drugs, crack cocaine, and a receipt                                           I.
showing the transfer of funds using the same names as those
on the package containing the kilogram of cocaine received           In his appeal, Moore first challenges the district court’s
by Defendants. See United States v. Quarles, 2002 WL              denial of his motion to suppress the evidence of the firearm
228144, at *4 (6th Cir. Feb. 13, 2002) (citing United States v.   seized from his residence, arguing that the search pursuant to
Payne, 805 F.2d 1062, 1065 (D.C. Cir. 1986) (recognizing          an anticipatory search warrant violated his Fourth
that weapons are as common as drug paraphernalia as tools of      Amendment rights. Specifically, Moore claims that the
the drug trafficking trade).                                      triggering event condition was not fulfilled. The affidavit
                                                                  appended to the search warrant of Moore’s residence
   Thus, there was sufficient circumstantial evidence             provided in pertinent part: "When [the package containing the
establishing Miggins’ constructive possession of a firearm to     cocaine] is delivered to this address and possession of the
support enhancement under USSG § 2D1.1(b)(1). See                 package is taken by someone inside 2335 Cooper Terrace, as
Hough, 276 F.3d at 894 (finding sufficient circumstantial         is anticipated, then and only then will the search warrant be
evidence establishing constructive possession as to support       executed." According to Moore, the district court erred in
enhancement under USSG § 2D1.1(b)(1)). Specifically, the          finding that the triggering event of the anticipatory search
circumstantial evidence in this case is sufficient to establish   warrant occurred because no one inside the house took
Miggins’ constructive possession of the 9 mm pistol found on      delivery of the package. Since Miggins, McDaniels and
    8QLWHG6WDWHVY            1RV         1RV               8QLWHG6WDWHVY    
      0LJJLQVHWDO                                                                                          0LJJLQVHWDO

information that both Miggins and McDaniels were involved            a chair in the living room, if not the rifle found in McDaniels’
in drug trafficking. $FFRUGLQJWRWKHLQIRUPDWLRQVXSSOLHGE\       bedroom and the .357 revolver found in the chest of drawers
.HQW :HJHQHU RI WKH /RV $QJHOHV &RXQW\ 6KHULII¶V              in his bedroom. Contrary to Miggins’ claim, it was not
'HSDUWPHQW 0LJJLQV ZKR SUHYLRXVO\ UHVLGHG LQ Carson,         "clearly improbable" that he possessed the firearm(s) during
California, KDG EHHQ FRQYLFWHG RQ ³QXPHURXV FRFDLQH             the offense. USSG § 2D1.1(b)(1), n.3.
FKDUJHV´ LQ &DOLIRUQLD  :KLOH WKH UHFRUG LQGLFDWHG WKDW
0LJJLQVKDGEHHQFKDUJHGDQGFRQYLFWHGRIRQO\RQHFRFDLQH              In this regard, we note that there is no merit to Miggins’
RIIHQVH LQ &DOLIRUQLD, that factual error by itself does not       contention that there is no support for his sentence
detract from the police having probable cause to believe that        enhancement for firearm possession because "the nexus
"other narcotics and equipment used in the distribution of           between the Rice Road apartment and the Cooper
narcotics [would be] located at [McDaniels and Miggins’]             Terrace/FedEX delivery point were . . . attenuated." As the
apartment."                                                          government points out, other circuits have applied the
                                                                     enhancement for possession of a firearm under USSG
   Here, the district court erred in finding that there was an       § 2D1.1 in circumstances similar to this case. See United
insufficient nexus between the two locations so as to establish      States v. Hunter, 172 F.3d 1307, 1308-09 (11th Cir. 1999)
probable cause for a search of McDaniels and Miggins’                (finding that enhancement under USSG § 2D1.1 was proper
apartment at 5161 Rice Road. See United States v. Feliz, 182         where drug paraphernalia and firearms were found at the
F.3d 82, 87-88 (1st Cir. 1999) (finding that it was reasonable       defendant’s residence located 100 miles from the scene of his
to suppose that drug dealer stored evidence of dealing at            arrest); United States v. Stewart, 926 F.2d 899, 901-02 (9th
home, even though no drug trafficking was observed to occur          Cir. 1991) (applying enhancement under USSG § 2D1.1 even
there); United States v. McClellan, 165 F.3d 535, 546 (7th           though the firearm was possessed 15 miles away from the site
Cir. 1999) ("[I]n issuing a search warrant, a magistrate is          of the drug transaction); United States v. Durrive, 902 F.2d
entitled to draw reasonable inferences about where the               1221, 1231-32 (7th Cir. 1990) (finding enhancement for
evidence is likely to be kept . . . and . . . in the case of drug    possession of a firearm under USSG § 2D1.1 was applicable
dealers evidence is likely to be found where the dealers live.")     to a defendant charged with conspiracy, even though no drugs
(quoting United States v. Reddrick, 90 F.3d 1276, 1281 (7th          were recovered from the apartment, which was used in the
Cir. 1996)); United States v. Henson, 123 F.3d 1226, 1239            course of the conspiracy). Accordingly, the district court did
(9th Cir. 1997) ("In the case of drug dealers, evidence is           not err in applying the two-level increase to Miggins’
likely to be found where the dealers live.") (italics in original)   sentence under USSG § 2D1.1(b)(1) for possession of a
(quoting United States v. Angulo-Lopez, 791 F.2d 1394, 1399          firearm.
(9th Cir. 1986)); United States v. Luloff, 15 F.3d 763, 768
(8th Cir. 1994) (ruling that observations of drug trafficking                                      II.
occurring away from the dealer’s residence, coupled with
officer’s statement in his affidavit that drug dealers often store     Miggins also contends that, under Apprendi v. New Jersey,
evidence of drug dealing in their residences, provided               530 U.S. 466 (2000), the district court erred by enhancing his
probable cause for search of dealer’s house); United States v.       punishment based upon a prior drug conviction, since the
Thomas, 989 F.2d 1252, 1255 (D.C. Cir. 1993) (per curiam)            government did not plead his prior drug conviction in the
(concluding that observations of drug trafficking away from          indictment, and the matter was not submitted to the jury to
dealer’s residence can provide probable cause to search the          decide whether it was proved beyond a reasonable doubt.
   8QLWHG6WDWHVY            1RV        1RV               8QLWHG6WDWHVY    
     0LJJLQVHWDO                                                                                         0LJJLQVHWDO

Here, there was no error because a prior conviction of a crime     evidence of wrongdoing.’" United States v. King, 227 F.3d
may be treated as a sentencing factor to be determined by the      732, 739 (6th Cir. 2000) (quoting Illinois v. Gates, 462 U.S.
court. United States v. Gatewood, 230 F.3d 186, 192 (6th Cir.      213, 236 (1983)).
2000)(en banc) (rejecting the argument that Apprendi
overruled Almendarez-Torres v. United States, 523 U.S. 224           The applicable standard of review of a suppression motion
(1998), which held that a defendant’s prior convictions may        concerning whether there is probable cause for the issuance
be treated as a sentencing factor to be determined by the          of a search warrant is stated in United States v. Watkins, 179
court). Thus, the district court did not err by enhancing          F.3d 489, 494 (6th Cir. 1999):
Miggins’ sentence on the basis of his prior felony drug
conviction.                                                            When reviewing decisions on motions to suppress, this
                                                                     court will uphold the factual findings of the district court
McDaniels’ Appeal                                                    unless clearly erroneous, while legal conclusions are
                                                                     reviewed de novo.
  McDaniels argues that even though the district court found
that probable cause did not exist for the issuance of the search       The standard of review for this Court in determining
warrant of his apartment, it erred in finding that the search of     whether a search warrant describes the place to be
his residence was valid under the good faith exception of            searched with sufficient particularity is a de novo review.
United States v. Leon, 468 U.S. 897 (1984). Thus, McDaniels          Whether the good-faith exception of United States v.
claims that the district court erred in denying his motion to        Leon, 468 U.S. 897, 104 S. Ct. 3405, 82 L. Ed.2d 677
suppress the evidence found in the search of his apartment.          (1984), applies to a search is also reviewed de novo.
   The Fourth Amendment provides that "no warrant shall            Watkins, 179 F.3d at 494 (internal quotation marks and
issue, but upon probable cause, supported by oath or               citations omitted).
affirmation, and particularly describing the place to be
searched, and the persons or things to be seized." U.S. Const.       In this case, probable cause existed for the issuance of a
amend. IV; see United States v. Murphy, 241 F.3d 447, 457          search warrant for McDaniels and Miggins’ apartment at
(6th Cir. 2001). To satisfy the warrant requirement, police        5161 Rice Road. As set forth in the affidavit attached to the
must have probable cause to conduct a search. See Warden v.        search warrant, the facts clearly established a connection
Hayden, 387 U.S. 294, 301-02 (1967). "The test for probable        between Moore’s residence at 2335 Cooper Terrace, where
cause is simply whether there is a fair probability that           the package from Los Angeles containing one kilogram of
contraband or evidence of a crime will be found in a               cocaine was delivered, and McDaniels and Miggins’
particular place." Murphy, 241 F.3d at 457 (citation omitted).     apartment. When arrested, Miggins, who signed for the
A magistrate must make an "informed and deliberate"                package under the assumed name of "Darnel Smith," was
assessment regarding probable cause. Aguilar v. Texas, 378         found with a piece of paper in his pocket listing the Cooper
U.S. 108, 110 (1964). When reviewing a magistrate’s                Terrace address and the names of "Darnel Smith," "Keith
determination that probable cause existed for the issuance of      Jackson" and "Tommy Lee." The package containing the
a search warrant, this Court must determine, under a totality      cocaine was addressed to "Tommy Lee" and the sender was
of the circumstances, whether "the magistrate had a                "Keith Jackson." After the police found out that Miggins and
substantial basis for concluding that ‘a search would uncover      McDaniels were living together, they also obtained